 1                                UNITED STATES DISTRICT COURT
 2                              EASTERN DISTRICT OF CALIFORNIA
 3                                                   )   CIVIL NO. 1:20-cv-00732-GSA
     KAREN LYNN REID,
                                                     )
 4                                                   )   STIPULATION TO VOLUNTARY
            Plaintiff,                               )   REMAND PURSUANT TO SENTENCE
 5                                                   )   FOUR OF 42 U.S.C. § 405(g) AND TO
            v.                                       )   ENTRY OF JUDGMENT; ORDER
 6                                                   )
                                                     )
 7   ANDREW SAUL,                                    )
     Commissioner of Social Security,                )
 8                                                   )
          Defendant.
 9
10          IT IS STIPULATED by and between Karen Lynn Reid (“Plaintiff”) and Defendant
11   Andrew Saul, Commissioner of Social Security (“Defendant”), through their undersigned
12
     counsel of record, that the above-entitled action shall be remanded to the Commissioner of
13
     Social Security for further administrative proceedings pursuant to Section 205(g) of the Social
14
     Security Act, as amended 42 U.S.C. 405(g), sentence four.
15
            On remand, the Appeals Council will remand the case to an administrative law judge
16
     (ALJ) for a new decision. The Appeals Council will instruct the ALJ to reevaluate the medical
17
     evidence, including, but not limited to, all the medical-source opinion evidence. The Appeals
18
     Council will instruct the ALJ to reevaluate Plaintiff’s residual functional capacity (RFC) and
19
     whether Plaintiff has the RFC to perform her past relevant work and, if appropriate, obtain
20
     supplemental vocational expert testimony to assist in determining what jobs exist, if any, for
21
22   Plaintiff given her vocational factors (age, education, and work experience) and residual

23   functional capacity. Upon remand, the Appeals Council will direct the ALJ to conduct further

24   proceedings and develop the administrative record as necessary to determine whether Plaintiff is

25   disabled within the meaning of the Social Security Act, including offering Plaintiff a new

26   hearing, and issuing a new decision.
27
28
 1          The parties further request that the Court direct the Clerk of the Court to enter a final
 2   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 3   Commissioner.
 4
            Respectfully submitted this 6th day of May 2021.
 5
 6   Dated: May 6, 2021                     By:     /s/ Stuart Barasch *
                                                    (*as authorized via e-mail on May 6, 2021)
 7                                                  Law Offices of Stuart Barasch
 8                                                  Attorney for Plaintiff

 9
10   Dated: May 6, 2021                             PHILLIP A. TALBERT
                                                    Acting United States Attorney
11
                                                    DEBORAH LEE STACHEL
12                                                  Regional Chief Counsel, Region IX
                                                    Social Security Administration
13
14                                          By:     /s/ Daniel P. Talbert
                                                    DANIEL P. TALBERT
15                                                  Special Assistant United States Attorney
16                                                  Attorneys for Defendant
17
     OF COUNSEL:
18   Oscar Gonzalez de Llano
     Assistant Regional Counsel
19   Social Security Administration, Region IX
20
                                                   ORDER
21
          Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
22
     U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown, IT
23
     IS ORDERED that the above-captioned action is remanded to the Commissioner of Social
24
     Security for further proceedings consistent with the terms of the Stipulation to Remand. The
25
     Clerk of the Court is directed to enter a final judgment in favor of Plaintiff, and against
26
     Defendant, reversing the final decision of the Commissioner.
27
28   IT IS SO ORDERED.
 1
     Dated:   May 7, 2021     /s/ Gary S. Austin
 2                          UNITED STATES MAGISTRATE JUDGE
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
